DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to an application filed on September 04, 2020. The filing includes claims 1-5, 8-12 and 15-20. Wherein, claims 1, 8, 15 and 18 have been amended. Therefore, claims 1-5, 8-12 and 15-20 are presented and pending for examination. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 24, 2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 filed on September 04, 2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-5, 8-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parkvall et al (US 2017/0331670 A1), hereinafter, “Parkvall”, in view of Islam et al (US 10/674,542 B2), hereinafter, “Islam” further in view of Pan et al (US 2020/0136708 A1), hereinafter, “Pan”.

	Regarding claim 1, Parkvall discloses: A method performed by a base station (Parkvall: fig 1, “NX eNB or LTE eNB” equivalent to “Base Station”, para [0247], where, “NX includes a beam-based mobility concept to efficiently support high-gain beam forming. This concept is transparent to both inter-and intra-eNB beam handover”), the method comprising: receiving a random access preamble from a terminal (Parkvall: fig 86, step 1 “Random Access preamble”, para [1102]-[1104], receiving a random access preamble); 
	transmitting a random access response to the terminal (Parkvall: fig 86, step 2, the BS received a “Random Access Response”, para [1103]-[1106] “Upon receiving the random access response, the UE transmits the RRC Connection Request message, including a CN level UE identity (e.g., S-TMSI) requesting the setup of the RRC connection”); 
	receiving an uplink signal based on the random access response from the terminal (Parkvall: fig 86-88, step 3, the NX received “RRC connection Request” equivalent to “uplink signal”, para [1104]-[1105], “The RAR also contains a timing advance command to adjust the uplink timing and a scheduling grant for next uplink message. The RAR message includes a downlink PDCCH/PDCH configuration and an uplink PDCH configuration; sub-sequent messages use configurations provided in the RAR. These configurations can be derived from a single index e.g., a “radio link configuration index” (that is similar to the PCI in LTE)”); 
	transmitting a message associated with a contention resolution to the terminal (Parkvall: fig 86-88, step 4.  RRC Connection Setup, para [1107] The network responds with RRC connection setup to establish SRB1. This step is also the contention resolution step, which is used to differentiate between two UEs having transmitted the same preamble and also selected the same RAR. This is done by resending the CN level UE identity included in the RRC Connection Request message and the RRC connection ID); 
	transmitting an indication associated with capability information to the terminal (Parkvall: para [1378], “The network may send a mobility measurement configuration to the UE. This configuration is transmitted in an RRC message (equivalent to “indication”) and may contain information related to measurement events—“what” (e.g., which MRS indices) to measure, “when” and “how” to measure (e.g., start time or criterion and filtering duration), or “when” and “how” to send a measurement report (e.g., report time slot, “report best beam” (equivalent to “Capability information/Beam Correspondence”)  IDs or also their powers, etc.)”, further para [1422]);
	and receiving the capability information (Parkvall: para [0030] “The method in the “radio network equipment” (equivalent to “base station”) may further include receiving, from a “second wireless device” (equivalent to “terminal”), a capability pointer, the capability pointer identifying a set of capabilities for the second wireless device, and retrieving the set of capabilities for the second wireless device, from a database of stored capabilities for a plurality of wireless devices, using the received capability pointer”); including information associated with a beam correspondence from the terminal based on the indication (Parkvall: para [1378], “The network may send a mobility measurement configuration to the UE. This configuration is transmitted in an RRC message (equivalent to “indication”) and may contain information related to measurement events—“what” (e.g., which MRS indices) to measure, “when” and “how” to measure (e.g., start time or criterion and filtering duration), or “when” and “how” to send a measurement report (e.g., report time slot, “report best beam” (equivalent to “Capability information/Beam Correspondence”)  IDs or also their powers, etc.)”, further para [1422]); 
	Parkvall does not explicitly teach: wherein the information associated with the beam correspondence indicates an ability of the terminal to select a beam for uplink transmission without uplink beam sweeping; 
	However, Islam in the same field of endeavor teaches: wherein the information associated with the beam correspondence indicates an ability of the terminal to select a beam for uplink transmission without uplink beam sweeping (Islam: fig 10, col 14, lines 25-45, “[63] FIG. 10 is a flowchart 1000 of a method of wireless communication. The method may be performed by a UE (e.g., the UE 104, 350, 402, or the apparatus 1202/1202′). At 1002, the UE may optionally determine the number of attempts for a transmission of a RACH signal (e.g., the RACH preamble) based on one or more of path loss, the configured transmit power of the UE, the beam correspondence at the UE, or the power of signals received during a synchronization subframe. In one configuration, the UE may have the beam correspondence when the UE is able to “determine a transmit beam for uplink transmission of the UE based on downlink measurements on receive beams of the UE” (equivalent to “without uplink beam sweeping”). In one configuration, the operations performed at 1002 may be the operations described above with reference to 408 of FIG. 4. In one configuration, the operations performed at 1002 may be the operations described below with reference to FIG. 11. In one configuration, the synchronization subframe may include one or more of primary synchronization signal, secondary synchronization signal, extended synchronization signal, physical broadcast channel, or beam reference signal”);
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Parkvall with teaching of Islam, for the advantage of supporting mobile broadband access through improved spectral efficiency, lowering cost and improving services utilizing MIMO technology (Islam: [Col 1, lines 45-49]); and 
	Neither Parkvall nor Islam explicitly teach: wherein the information associated with the beam correspondence is included in the capability information in case that the indication indicates the terminal to report the information associated with the beam correspondence; 
	However, Pan in the same field of endeavor teaches: wherein the information associated with the beam correspondence is included in the capability information in case that the indication indicates the terminal to report the information associated with the beam correspondence (Pan: fig 6-10, para [0165] and [0167], where, “a WTRU may report “beam correspondence” (e.g., as part of WTRU capability) and “loss of beam correspondence” or “beam correspondence confirmation” (e.g., as part of RRC configuration signaling, MAC CE, or L1 control). For example, a WTRU status may include beam correspondence, loss of beam correspondence, and/or beam correspondence confirmation. A WTRU may report information to a network device, e.g., to enable more efficient UL beam management. In an example, a WTRU may report (e.g., statically or semi-statically), for example, one or more of the following: (i) WTRU beam correspondence (e.g., as part of WTRU capability) and/or (ii) WTRU beam and antenna configuration (e.g., as part of WTRU capability)”, further Pan teaches capability information inherently, as 3GPP (TS 36.331 V10.20.0 (2016-12)) spec defines UE capability transfer, chapter 5.6.3, fig 5.6.3.1-1). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Parkvall with teaching of Pan introducing “capability information reporting”, for the advantage of implementing multiple NR-PRACH signal formats for UL beam management and that may be designed to enable efficient UL beam management (Pan: para [0103]).
Regarding claims 2, 9 and 16, Parkvall modified by Islam further teaches: The method and base station of claims 1 and 8, wherein a reception beam of the terminal corresponds to a transmission beam of the terminal, in case that the beam correspondence of the terminal is supported (Islam: fig 11-14, step 1102, col 16, lines 22-32, where, “(75) FIG. 11 is a flowchart 1100 of a method of wireless communication. The method may be performed by a UE (e.g., the UE 104, 350, 402, or the apparatus 1202/1202′). In one configuration, the method may include the operations described above with reference to 408 of FIG. 4. In one configuration, the method may include the operations described above with reference to 1002 of FIG. 10. At 1102, the UE may determine whether the UE has beam correspondence. If the UE has beam correspondence, the UE may proceed to 1104. If the UE does not have beam correspondence, the UE may proceed to 1106”); and wherein the information associated with the beam correspondence is one bit size indication (Parkvall: para [0650], where, a single bit feedback could be used).

	Regarding claims 3 and 10, Parkvall modified by Islam further teaches: The method and base station of claims 1 and 8, wherein the capability information is included in a radio resource control (RRC) message (Parkvall: fig 14, step 3, para [0317]), and 2Appl. No.: 15/883,384 Response dated: September 4, 2020wherein the information associated with the beam correspondence is one bit size indication (Parkvall: para [0650], where, a single bit feedback could be used).
	Regarding claims 4 and 11, Parkvall modified by Islam further teaches: The method and base station of claims 1 and 8, further comprising: performing beam management operation based on the information associated with the beam correspondence (Islam: fig 4, col 10, lines 5-12, where, “(42) In one configuration, the UE 402 may optionally determine (at 408) the number of attempts for the transmission of a RACH signal (e.g., the RACH preamble) based on one or more of path loss, configured transmit power of the UE 402, the beam correspondence at the UE 402, or the power of signals received during the synchronization subframe. In one configuration, for the UE 402, the transmit power of a RACH signal may be determined by the following equation”), wherein the ability of the terminal is preset at the terminal (Islam: col 10, lines 31-37, where, “(45) Beam correspondence may be defined as the ability of a UE (e.g., 402) to determine a UE TX beam for the uplink transmission based on the UE's downlink measurement on the UE's RX beams. For example, in one configuration, the UE 402 may have beam correspondence if the UE 402 is able to determine a UE TX beam for the uplink transmission based on the UE's downlink measurement on the UE's RX beams”). 
	Regarding claims 5 and 12, Parkvall modified by Islam further teaches: The method and base station of claims 4 and 11,wherein, in case that the beam management operation is performed, among the terminal and the base station, a node at which the beam correspondence is established uses a fixed beam and a node at which the beam correspondence is not established sweeps a beam (Islam: fig 10, col 14, lines 25-45, “[63] FIG. 10 is a flowchart 1000 of a method of wireless communication. The method may be performed by a UE (e.g., the UE 104, 350, 402, or the apparatus 1202/1202′). At 1002, the UE may optionally determine the number of attempts for a transmission of a RACH signal (e.g., the RACH preamble) based on one or more of path loss, the configured transmit power of the UE, the beam correspondence at the UE, or the power of signals received during a synchronization subframe. In one configuration, the UE may have the beam correspondence when the UE is able to “determine a transmit beam for uplink transmission of the UE based on downlink measurements on receive beams of the UE” (equivalent to “without uplink beam sweeping”). In one configuration, the operations performed at 1002 may be the operations described above with reference to 408 of FIG. 4. In one configuration, the operations performed at 1002 may be the operations described below with reference to FIG. 11. In one configuration, the synchronization subframe may include one or more of primary synchronization signal, secondary synchronization signal, extended synchronization signal, physical broadcast channel, or beam reference signal”).  
	Regarding claim 8, Parkvall further discloses: A base station (Parkvall: fig 1, “NX eNB or LTE eNB” equivalent to “Base Station”, para [0247], where, “NX includes a beam-based mobility concept to efficiently support high-gain beam forming. This concept is transparent to both inter-and intra-eNB beam handover”), comprising: 
	a transceiver (Parkvall: fig 1 and fig 198, “NX eNB or LTE eNB” equivalent to “Base Station”, para [0031]-[0032], where, “NX includes transmitter and receiver” equivalent to “transceiver”); and 
	at least one processor (Parkvall: fig 189, module 1120 “A processing Circuitry” equivalent to “Processor”), configured to: receive a random access preamble from a terminal via the transceiver (Parkvall: fig 86, step 1 “Random Access preamble”, para [1102]-[1104], receiving a random access preamble);  
	transmit a random access response to the terminal via the transceiver (Parkvall: fig 86, step 2, the BS received a “Random Access Response”, para [1103]-[1106] “Upon receiving the random access response, the UE transmits the RRC Connection Request message, including a CN level UE identity (e.g., S-TMSI) requesting the setup of the RRC connection”); 
	receive an uplink signal based on the random access response from the terminal via the transceiver (Parkvall: fig 86-88, step 3, the NX received “RRC connection Request” equivalent to “uplink signal”, para [1104]-[1105], “The RAR also contains a timing advance command to adjust the uplink timing and a scheduling grant for next uplink message. The RAR message includes a downlink PDCCH/PDCH configuration and an uplink PDCH configuration; sub-sequent messages use configurations provided in the RAR. These configurations can be derived from a single index e.g., a “radio link configuration index” (that is similar to the PCI in LTE)”); 
	transmit a message (Parkville: fig 40, para [0628]-[0633], where, the “NX (equivalent to base station) is to indicate in the RTS signaling which resources that the mobile terminal would like to utilize. This is denoted “selective-RTS (S-RTS) and can be further extended with an adjusting-CTS (A-CTS) message from the network”) associated with a contention resolution to the terminal via the transceiver (Parkvall: fig 86-88, step 4.  RRC Connection Setup, para [1107] The network responds with RRC connection setup to establish SRB1. This step is also the contention resolution step, which is used to differentiate between two UEs having transmitted the same preamble and also selected the same RAR. This is done by resending the CN level UE identity included in the RRC Connection Request message and the RRC connection ID); 
	transmit an indication associated with capability information to the terminal via the transceiver (Parkvall: para [1378], “The network may send a mobility measurement configuration to the UE. This configuration is transmitted in an RRC message (equivalent to “indication”) and may contain information related to measurement events—“what” (e.g., which MRS indices) to measure, “when” and “how” to measure (e.g., start time or criterion and filtering duration), or “when” and “how” to send a measurement report (e.g., report time slot, “report best beam” (equivalent to “Capability information/Beam Correspondence”)  IDs or also their powers, etc.)”, further para [1422]); and 
	receive, from the terminal via the transceiver, the capability information (Parkvall: para [0030] “The method in the “radio network equipment” (equivalent to “base station”) may further include receiving, from a “second wireless device” (equivalent to “terminal”), a capability pointer, the capability pointer identifying a set of capabilities for the second wireless device, and retrieving the set of capabilities for the second wireless device, from a database of stored capabilities for a plurality of wireless devices, using the received capability pointer”); including information associated with a beam correspondence based on the indication (Parkvall: para [1378], “The network may send a mobility measurement configuration to the UE. This configuration is transmitted in an RRC message (equivalent to “indication”) and may contain information related to measurement events—“what” (e.g., which MRS indices) to measure, “when” and “how” to measure (e.g., start time or criterion and filtering duration), or “when” and “how” to send a measurement report (e.g., report time slot, “report best beam” (equivalent to “Capability information/Beam Correspondence”)  IDs or also their powers, etc.)”, further para [1422]); 
  	Parkvall does not explicitly teach: wherein the information associated with the beam correspondence indicates an ability of the terminal to select a beam for uplink transmission without uplink beam sweeping; 
	However, Islam in the same field of endeavor teaches: wherein the information associated with the beam correspondence indicates an ability of the terminal to select a beam for uplink transmission without uplink beam sweeping (Islam: fig 10, col 14, lines 25-45, “[63] FIG. 10 is a flowchart 1000 of a method of wireless communication. The method may be performed by a UE (e.g., the UE 104, 350, 402, or the apparatus 1202/1202′). At 1002, the UE may optionally determine the number of attempts for a transmission of a RACH signal (e.g., the RACH preamble) based on one or more of path loss, the configured transmit power of the UE, the beam correspondence at the UE, or the power of signals received during a synchronization subframe. In one configuration, the UE may have the beam correspondence when the UE is able to “determine a transmit beam for uplink transmission of the UE based on downlink measurements on receive beams of the UE” (equivalent to “without uplink beam sweeping”). In one configuration, the operations performed at 1002 may be the operations described above with reference to 408 of FIG. 4. In one configuration, the operations performed at 1002 may be the operations described below with reference to FIG. 11. In one configuration, the synchronization subframe may include one or more of primary synchronization signal, secondary synchronization signal, extended synchronization signal, physical broadcast channel, or beam reference signal”);   
and 3Appl. No.: 15/883,384 Response dated: September 4, 2020 Reply to Office Action of: July 10, 2020 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Parkvall with teaching of Islam, for the advantage of supporting mobile broadband access through improved spectral efficiency, lowering cost and improving services utilizing MIMO technology (Islam: [Col 1, lines 45-49]); and 
	Neither Parkvall nor Islam explicitly teach: wherein the information associated with the beam correspondence is included in the capability information in case that the indication indicates the terminal to report the information associated with the beam correspondence; 
	However, Pan in the same field of endeavor teaches: wherein the information associated with the beam correspondence is included in the capability information in case that the indication indicates the terminal to report the information associated with the beam correspondence (Pan: fig 6-10, para [0165] and [0167], where, “a WTRU may report “beam correspondence” (e.g., as part of WTRU capability) and “loss of beam correspondence” or “beam correspondence confirmation” (e.g., as part of RRC configuration signaling, MAC CE, or L1 control). For example, a WTRU status may include beam correspondence, loss of beam correspondence, and/or beam correspondence confirmation. A WTRU may report information to a network device, e.g., to enable more efficient UL beam management. In an example, a WTRU may report (e.g., statically or semi-statically), for example, one or more of the following: (i) WTRU beam correspondence (e.g., as part of WTRU capability) and/or (ii) WTRU beam and antenna configuration (e.g., as part of WTRU capability)”, further Pan teaches capability information inherently, as 3GPP (TS 36.331 V10.20.0 (2016-12)) spec defines UE capability transfer, chapter 5.6.3, fig 5.6.3.1-1). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Parkvall with teaching of Pan introducing “capability information reporting”, for the advantage of implementing multiple NR-PRACH signal formats for UL beam management and that may be designed to enable efficient UL beam management (Pan: para [0103]).
	Regarding claims 15 and 18, Parkvall further discloses: A method performed by a terminal and a terminal 5Appl. No.: 15/883,384(Parkvall: fig 10-11, “UE” equivalent to “Terminal”, para [0452]), the terminal and the method comprising: a transceiver (Parkvall: fig 1 and fig 198, “NX eNB or LTE eNB” equivalent to “Base Station”, para [0031]-[0032], where, “NX includes transmitter and receiver” equivalent to “transceiver”); and 
	at least one processor (Parkvall: fig 189, module 1120 “A processing Circuitry” equivalent to “Processor”), configured to: transmitting a random access preamble to a base station (Parkvall: fig 86, step 1 “Random Access preamble”, para [1102]-[1104], where, the base station is receiving a random access preamble from a terminal);
	receiving a random access response from the base station (Parkvall: fig 86, step 2, the terminal/UE received a “Random Access Response”, para [1103]-[1106] “Upon receiving the random access response, the UE transmits the RRC Connection Request message, including a CN level UE identity (e.g., S-TMSI) requesting the setup of the RRC connection”); 
	transmitting an uplink signal based on the random access response to the base station (Parkvall: fig 14, para [0032], where, the terminal transmits uplink signal based on the response from the base station); 
	receiving a message associated with a contention resolution from the base station (Parkvall: fig 86-88, step 4.  RRC Connection Setup, para [1107] The network responds with RRC connection setup to establish SRB1. This step is also the contention resolution step, which is used to differentiate between two UEs having transmitted the same preamble and also selected the same RAR. This is done by resending the CN level UE identity included in the RRC Connection Request message and the RRC connection ID); 
	receiving an indication associated with capability information from the terminal (Parkvall: para [1378], “The network may send a mobility measurement configuration to the UE. This configuration is transmitted in an RRC message (equivalent to “indication”) and may contain information related to measurement events—“what” (e.g., which MRS indices) to measure, “when” and “how” to measure (e.g., start time or criterion and filtering duration), or “when” and “how” to send a measurement report (e.g., report time slot, “report best beam” (equivalent to “Capability information/Beam Correspondence”)  IDs or also their powers, etc.)”, further para [1422]); and 
	
	Parkvall does not explicitly teach: transmitting the capability information including information associated with a beam correspondence based on the indication, wherein the information associated with the beam correspondence indicates an ability of the terminal to select a beam for uplink transmission without uplink beam sweeping; and	
wherein the information associated with the beam correspondence is included in the capability information in case that the indication indicates the terminal to report the information associated with the beam correspondence; 
	However, Islam in the same field of endeavor teaches: transmitting the capability information including information associated with a beam correspondence based on the indication, wherein the information associated with the beam correspondence indicates an ability of the terminal to select a beam for uplink transmission without uplink beam sweeping (Islam: fig 10, col 14, lines 25-45, “[63] FIG. 10 is a flowchart 1000 of a method of wireless communication. The method may be performed by a UE (e.g., the UE 104, 350, 402, or the apparatus 1202/1202′). At 1002, the UE may optionally determine the number of attempts for a transmission of a RACH signal (e.g., the RACH preamble) based on one or more of path loss, the configured transmit power of the UE, the beam correspondence at the UE, or the power of signals received during a synchronization subframe. In one configuration, the UE may have the beam correspondence when the UE is able to “determine a transmit beam for uplink transmission of the UE based on downlink measurements on receive beams of the UE” (equivalent to “without uplink beam sweeping”). In one configuration, the operations performed at 1002 may be the operations described above with reference to 408 of FIG. 4. In one configuration, the operations performed at 1002 may be the operations described below with reference to FIG. 11. In one configuration, the synchronization subframe may include one or more of primary synchronization signal, secondary synchronization signal, extended synchronization signal, physical broadcast channel, or beam reference signal”); and 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Parkvall with teaching of Islam, for the advantage of supporting mobile broadband access through improved spectral efficiency, lowering cost and improving services utilizing MIMO technology (Islam: [Col 1, lines 45-49]); and 
	Neither Parkvall nor Islam explicitly teach: wherein the information associated with the beam correspondence is included in the capability information in case that the indication indicates the terminal to report the information associated with the beam correspondence; 
	However, Pan in the same field of endeavor teaches: wherein the information associated with the beam correspondence is included in the capability information in case that the indication indicates the terminal to report the information associated with the beam correspondence (Pan: fig 6-10, para [0165] and [0167], where, “a WTRU may report “beam correspondence” (e.g., as part of WTRU capability) and “loss of beam correspondence” or “beam correspondence confirmation” (e.g., as part of RRC configuration signaling, MAC CE, or L1 control). For example, a WTRU status may include beam correspondence, loss of beam correspondence, and/or beam correspondence confirmation. A WTRU may report information to a network device, e.g., to enable more efficient UL beam management. In an example, a WTRU may report (e.g., statically or semi-statically), for example, one or more of the following: (i) WTRU beam correspondence (e.g., as part of WTRU capability) and/or (ii) WTRU beam and antenna configuration (e.g., as part of WTRU capability)”, further Pan teaches capability information inherently, as 3GPP (TS 36.331 V10.20.0 (2016-12)) spec defines UE capability transfer, chapter 5.6.3, fig 5.6.3.1-1). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Parkvall with teaching of Pan introducing “capability information reporting”, for the advantage of implementing multiple NR-PRACH signal formats for UL beam management and that may be designed to enable efficient UL beam management (Pan: para [0103]).
	
Regarding claim 19, Parkvall modified by Islam further teaches: The terminal of claim 18, wherein a reception beam of the terminal corresponds to a transmission beam of the terminal in case that the beam correspondence of the terminal is supported (Islam: fig 11-14, step 1102, col 16, lines 22-32, where, “(75) FIG. 11 is a flowchart 1100 of a method of wireless communication. The method may be performed by a UE (e.g., the UE 104, 350, 402, or the apparatus 1202/1202′). In one configuration, the method may include the operations described above with reference to 408 of FIG. 4. In one configuration, the method may include the operations described above with reference to 1002 of FIG. 10. At 1102, the UE may determine whether the UE has beam correspondence. If the UE has beam correspondence, the UE may proceed to 1104. If the UE does not have beam correspondence, the UE may proceed to 1106”); and wherein the information associated with the beam correspondence is one bit size indication (Parkvall: para [0650], where, a single bit feedback could be used).
 
	Regarding claims 17 and 20, Parkvall modified by Islam further teaches: The terminal of claim 18, wherein the capability information is included in a radio resource control (RRC) message (Parkvall: fig 14, step 3, para [0317]), wherein beam management operation is performed based on the information associated with the beam correspondence, and wherein the ability of the terminal is preset at the terminal (Islam: col 10, lines 31-37, where,  “(45) Beam correspondence may be defined as the ability of a UE (e.g., 402) to determine a UE TX beam for the uplink transmission based on the UE's downlink measurement on the UE's RX beams. For example, in one configuration, the UE 402 may have beam correspondence if the UE 402 is able to determine a UE TX beam for the uplink transmission based on the UE's downlink measurement on the UE's RX beams”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIZAM U. AHMED
Examiner
Art Unit 2461


/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461